Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1,3-11,15-17, drawn to a cartridge usable with a vaporizer device, classified in A24F40/42.
II. Claims 18,20-25,29,34-36,38,40 and 45-49, drawn to a vaporizer device, classified in A24F40/10.

During a telephone conversation with Cameron Gale on 4/21/2021 a provisional election was made to prosecute the invention of Group II, claims 18,20-25,29,34-36,38,40 and 45-49.
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1,3-11,15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as the combination does not require all the particulars of the subcombination such as the cartridge cover.  The subcombination has separate utility such as in a vaporizer having a different structure from that of claim 18, such as one with a cylindrical body or which lacks an elongated base or an air intake manifold.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions would require distinct searches including keyword, classification, and electronic resources, in particular the keywords used being different due to the different foci of the independent claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “wherein the heating element thermally coupled to the wicking element.” A verb is missing.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wicking element” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The wicking element is interpreted as a porous material such as a porous ceramic (Par. 00291 of specification)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the vaporizer body has an elliptical cross-section.” It is unclear how this is compatible with the independent claim 18 which requires that the elongated base has a pair of opposed sidewalls extending between the first and second end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 23-25, 34-35, 40, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US 2014/0334802 A1) in view of Monsees et al. (US 2016/0366947A1, hereinafter “Monsees”).
Regarding claim 18, Dubief discloses a vaporizer device (401, Fig. 4) comprising: 
a vaporizer body (403) comprising: 
an elongated base extending from a first end to a second end (Fig. 4 and defined as follows), the elongated base including a 

    PNG
    media_image1.png
    306
    693
    media_image1.png
    Greyscale

a mouthpiece (Annotated Fig. 4) formed at the second end of the base, the mouthpiece comprising an inhalation aperture (423) through the second end wall; 
an air intake manifold (the parts, including ports 422, which take in air and through which the air flows in the dotted lines; Annotated Fig. 4-b) mounted to the base (Fig. 4), the air intake manifold having a first manifold end and a second manifold end, the air intake manifold comprising an ambient air input port (422) disposed between the first manifold end and the 

    PNG
    media_image2.png
    318
    645
    media_image2.png
    Greyscale



a cartridge receptacle (the interior part of 403 into which cartridge 405, which is “disposable,” is inserted, while the device itself is “reusable,” Par. 0079) formed within the elongated base, wherein the cartridge receptacle is defined between the sidewalls (as defined above), the second end wall and the second end of the air intake manifold (because the cartridge is inserted between the sidewalls, second end wall and second end of the air intake manifold); and 
a cartridge (405) removably mountable in the cartridge receptacle (Par. 0079), the cartridge comprising: 
a cartridge housing (the outer walls of 413) extending from a first cartridge end to a second cartridge end (the first end is the left-hand end of 413, while the second end is the right-hand end of 413 in Fig. 4); 
an elongated storage compartment (413), the storage compartment being configured to store a vaporizable material (liquid 415, Par. 0080), the storage compartment comprising an inner storage volume (the inner volume of 413 which holds 415) wherein the vaporizable 
a heating assembly (417 and 419) disposed at the first cartridge end, the heating assembly comprising a heating element (heater 429, Par. 0079) and a wicking element (“capillary interface” 417 which is a porous material), wherein the heating element is thermally coupled to the wicking element (Par. 0080: “the face of the capillary interface 417…is in contact with…the heater 419), and wherein the wicking element is in fluid communication with the inner storage volume (“[l]iquid 415 is conveyed by capillary action from the liquid storage portion 413 from the face of the capillary interface 417 which is in contact with liquid in the liquid storage portion,” Par. 0080); and 
a fluid conduit (420) extending through the cartridge housing (Fig. 4), the fluid conduit having a fluid conduit inlet (at the left hand side) at the first cartridge end and a fluid conduit outlet (at the right hand side, near the mouthpiece) at the second cartridge end, wherein the fluid conduit is in fluid communication with the wicking element (Par. 0080); 
wherein when the cartridge is mounted within the cartridge receptacle, the fluid conduit inlet is fluidly connected to the air intake manifold (as indicated by Fig. 4 which shows the airflow path with the dotted line) and the fluid conduit outlet is fluidly connected to the mouthpiece (shown by the dotted line in Fig. 4), and a fluid flow passage is defined between the ambient air input port and the inhalation aperture, the fluid flow passage passing through the heating assembly whereby vaporized material is inhalable through the inhalation aperture (Fig. 4 and Par. 0080).  
Monsees teaches, in a vaporizer device (Figs. 1, 2, and 5), the vaporizer body comprising an elongated base extending from a first end to a second end, the elongate dbase including a pair of opposed sidewalls extending between the first end and the second end (Annotated Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Dubief by configuring the vaporizer device base to have, instead of a cylindrical shape with a sidewall, a rectangular shape with opposing sidewalls as taught by Monsees because this amounts to a simple substitution of one base shape known in the art for another with predictable results.

    PNG
    media_image3.png
    328
    677
    media_image3.png
    Greyscale

Regarding claim 20, Dubief discloses the cartridge comprises a plurality of cartridge electrical contacts disposed at the first cartridge end (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the heater); and 
the device body comprises a plurality of device electrical contacts (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the battery) disposed at the second end of the air intake manifold (Fig. 4), the plurality of device electrical 
Regarding claim 23, Dubief discloses the inner storage volume at least partially surrounds the fluid conduit (Fig. 4 shows the storage volume 413 surrounding fluid conduit 420).  
Regarding claim 24, the modified Dubief discloses the device set forth above but it is unclear whether or not a surface of the elongated storage compartment in Dubief is externally exposed when the cartridge is mounted with the cartridge receptacle. However, Monsees teaches, in a vaporizer device in Figs. 12-13, a cartridge (301a) inserted into a cartridge receptacle (the cartridge receiving portion of body 20) an elongated storage compartment (Annotated Fig. 12) wherein an outer surface of the elongated storage compartment is externally exposed when the cartridge is mounted within the cartridge receptacle (Fig. 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Dubief by configuring the outer surface of the elongated storage compartment to be exposed as taught by Monsees in order to allow for a viewing window which enables the user to determine if there is fluid left in the reservoir.

    PNG
    media_image4.png
    429
    471
    media_image4.png
    Greyscale

Regarding claim 25, the elongated storage compartment comprises a viewing region (Annotated Fig. 12; see also the region described as “transparent” and visible in Par. 0041) overlying at least a portion of the inner storage volume (Fig. 12), the viewing region positioned on a portion of the exposed outer surface of the elongated storage compartment (Fig. 13), wherein the viewing region is at least partially transparent such that vaporizable liquid positioned in the storage compartment is visible through the viewing region (Par. 0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Dubief by configuring the storage compartment to have a transparent viewing region as taught by Monsees in order to enable the user to determine if there is fluid left in the reservoir.
Regarding claim 34, Dubief discloses the base defines a recess (the recess in which 409, 411, 413, and the air intake manifold as set forth in claim 18, are located), the recess extending from the first end of the device body to the second end of the device body (as defined); the 
Regarding claim 35, Dubief discloses the air intake manifold is mounted within a third recess section that is between the first recess section and the second recess section (Fig. 4).  
Regarding claim 40, Dubief discloses a flow sensor (“air flow sensor,” Par. 0039) disposed within the air intake manifold (in the “air inlet” which is 422 and part of the manifold, Fig. 4), the flow sensor operable to detect a mass of air entering the ambient air input port (Par. 0039). 
Regarding claim 49, the modified Dubief discloses the apparatus set forth above. In Fig. 4, Dubief further shows that when the cartridge is mounted within the cartridge receptacle, the cartridge housing is fluidically sealed from the external environment apart from the ambient air input port and the inhalation aperture (Fig. 4 shows only 422 and 423 permitting airflow, indicated by dotted lines, suggesting that the remainder of the cartridge housing is fluidically sealed). In the event that Dubief does not in fact teach such a fluidic seal, it would have been obvious to one of ordinary skill before the effective filing date to seal the cartridge housing apart from the port and aperture, in order to prevent leakage or disruption of the air flow.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief in view of Monsees as applied to claim 18 above, and further in view of Johnson et al. (US 2015/0351456 A1, hereinafter “Johnson”).
Regarding claim 21, the modified Dubief discloses the device set forth above, but is silent regarding a cartridge lock unit. However, Johnson teaches, in a vaporizer device (Fig. 10), a cartridge (220) and cartridge lock unit (“latch,” Par. 0064), the cartridge lock unit configured to secure the cartridge in a mounted position within the cartridge receptacle (Par. 0064), the cartridge lock unit being adjustable between a locked position and an unlocked position, wherein when the cartridge is mounted in the cartridge receptacle and the cartridge lock unit is in the locked position, the cartridge lock unit retains the cartridge in the cartridge receptacle and prevents removal of the cartridge, and when the cartridge is positioned in the cartridge receptacle and the cartridge lock unit is in the unlocked position, the cartridge unit is removable from the cartridge receptacle (Fig. 10 and Par. 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Dubief by adding a cartridge lock unit as taught by Johnson in order to prevent the cartridge to be accidentally moved or removed by the user while allowing the cartridge to be easily removed when desired (See Johnson Par. 0064).
Regarding claim 22, Johnson teaches an ejection actuator (the button in LED shown in Fig. 10 and latch , Par. 0064) positioned within the base (210) underlying the cartridge receptacle (Par. 0064), the ejection actuator adjustable between an extended position in which the ejection actuator extends into the cartridge receptacle and a retracted position in which the actuator is retracted within the base (“[c]artridge 220 is pressed against a compression spring .
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief in view of Monsees as applied to claim 18 above, and further in view of Shenkal (US 2015/0150305 A1).
Regarding claim 29, Dubief discloses a cross-section which is cylindrical and Higgins a rectangular, so neither discloses an elliptical cross section. However, Shenkal teaches, a vaporizer device, a vaporizer body having an elliptical cross section (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Dubief by configuring the vaporizer body to have an elliptical cross section, as taught by Shenkal, because this amounts to a simple substitution of one base shape known in the art for another with predictable results (the elliptical cross-section 

    PNG
    media_image5.png
    288
    499
    media_image5.png
    Greyscale

Regarding claim 30, Shenkal teaches the vaporizer body is tapered from the first end to the second end, such that a first surface area of the elliptical cross-section proximate the first end is greater than a second surface area of the elliptical cross-section proximate the second end (Annotated Fig. 1).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Dubief by configuring the vaporizer body to have an elliptical cross section which is tapered, as taught by Shenkal, because this amounts to a simple substitution of one base shape known in the art for another with predictable results (with the tapered second end allowing for easier insertion into the mouth).
Claims 36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief in view of Monsees as applied to claim 34 above, and further in view of Liu (US 2015/0189919 A1).
Regarding claim 36, the modified Dubief discloses the apparatus set forth above but fails to disclose a body cover securable to the base. However, Liu teaches, in a vaporizer device 
Regarding claim 38, Dubief discloses the control circuit (411) but fails to disclose the support assembly. However, Liu teaches a control circuit assembly (22 and 23) includes the control circuit (22) mounted to a support assembly (“control board support 23”), the support assembly including a support member that extends through the first recess section to the first end of the base (Fig. 6, where the “first end” is the bottom of the base), wherein the support assembly includes a 
Regarding the cover member being “rubberized,” this amounts to an obvious modification of the cover member texture to improve the comfort of the end piece, specifically being a simple substitution of one known material (a rubberized material is known in the art) for another, with predictable results.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Dubief in view of Monsees as applied to claim 18 above, and further in view of Fraser et al. (US 2018/0184712 A1, hereinafter “Fraser”).
Regarding claim 45, the modified Dubief discloses the apparatus set forth above. Dubief discloses the cartridge comprises the device body comprises a plurality of device electrical contacts (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the battery) disposed at the second end of the air intake manifold (Fig. 4), the plurality of device electrical contacts engaging the plurality of cartridge electrical contacts when the cartridge is mounted within the cartridge receptacle (Par. 0079),
the cartridge comprises a plurality of cartridge electrical contacts disposed at the first cartridge end (the portion of the “connections” between the battery and heater, Par. 0079, which are connected to the heater), but fails to teach a registration feature.
However, Fraser teaches, in a vaporizer device (Fig. 6) an elongated storage compartment (610) comprises at least one registration feature (Par. 0089: ”the control unit” has some “electrical facility for detecting whether or not a cartridge is inserted into a given position,”), the registration feature capable of permitting the cartridge to engage the cartridge receptacle with the fluid conduit fluidly connected to the air intake manifold at the first cartridge end and the fluid conduit fluidly connected to the mouthpiece at the second cartridge end and with the plurality of device electrical contacts engaging the plurality of cartridge electrical contacts, and preventing the cartridge from being secured within the cartridge receptacle in any other orientation (Par. 0089). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the .
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Dubief in view of Monsees as applied to claim 18 above, and further in view of Buchberger (US 2014/0202454 A1).
Regarding claim 46, the modified Dubief discloses the apparatus set forth above. However, Buchberger teaches, in a vaporizer device (Par. 0001), a cartridge (Fig. 4a) comprising a filling aperture (“a small hole in the container wall,” Par. 0039) defined in the cartridge housing extending into the inner storage volume (Par. 0039), the filling aperture configured to allow the vaporizable material to be deposited into the inner storage volume (Par. 0039); and the filling aperture is sealable by heating the filling aperture to a melting temperature to seal the inner storage volume with the vaporizable material deposited therein (the “hole is sealed after the filling, for example, it is melted shut,” Par. 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Dubief by adding a filling aperture which is sealable as taught by Buchberger in order to allow a container to be filled or refilled.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/             Examiner, Art Unit 3761